 



Exhibit 10.1
[Logo]
EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT
     This Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
(“Agreement”), is by and between The Scotts Company LLC, and all companies
controlled by, controlling or under common control with the Scotts Company LLC
(collectively, the “Company”), and the person designated on the signature page
hereof as “Employee.” This Agreement is effective as of the date signed by
Employee below (the “Effective Date”).
     WHEREAS, the Company desires to employ (or to continue to employ) Employee,
and Employee desires to be employed by (or to continue to be employed by) the
Company, in a position with respect to which Employee will have access to
certain confidential and proprietary information of the Company;
     WHEREAS, the Company desires to have Employee participate (or continue to
participate) and Employee has reviewed and desires to participate (or continue
to participate) in The Scotts Company LLC Executive/Management Incentive Plan
(the “Plan”); and,
     WHEREAS, the Company believes, and Employee hereby acknowledges, that the
confidential and proprietary information of the Company is extremely important
to the success of the Company, and Employee understands and agrees that the
Company is willing to provide Employee access or continued access to such
information, subject to and in consideration of the agreements of Employee set
forth herein regarding confidentiality, noncompetition, nonsolicitation and
related matters;
     NOW, THEREFORE, in consideration for employment or continued employment,
participation in the Plan, access to or continued access to Confidential
Information (defined below), training, compensation and benefits, as well as
other good and valuable consideration provided by the Company to Employee, the
receipt and sufficiency of which are hereby acknowledged, Employee freely enters
this Agreement according to the following terms and conditions:
     1. Confidential Information. As used in this Agreement the term
“Confidential Information” shall mean any and all financial, commercial,
technical, engineering or other information in written, oral, visual, or
electronic form concerning the business and affairs of the Company including,
without limitation, (i) information derived from reports, investigations,
experiments, research and work in progress, (ii) methods of operation,
(iii) market data, (iv) proprietary computer programs and codes, (v) drawings,
designs, plans and proposals, (vi) marketing and sales programs, (vii) client
and supplier lists and any other information about the Company’s relationships
with others, (viii) financial information and financial projections,
(ix) network and system architecture, (x) all other concepts, ideas, materials
and information prepared or performed for or by the Company and (xi) all
information related to the business plan, strategies, business, products,
purchases or sales of the Company or any of its suppliers and customers. The
term “Confidential Information” does not include information

 



--------------------------------------------------------------------------------



 



that: (a) was or is made available to the public without restriction by the
Company or by a third party who has the right to disclose such information;
(b) was previously known to the Employee independent of the Company or, subject
to the terms of Section 4 of this Agreement, independently developed or derived
by Employee without the aid, application or use of any Confidential Information,
as evidenced by corroborating, dated documentation; or (c) is disclosed to
Employee on a non-confidential basis by a third party who has the right to
disclose such information.
     2. Confidentiality. Employee recognizes and acknowledges that the
Confidential Information, as it may exist from time to time, is a valuable,
special and unique asset of the Company. Employee further recognizes and
acknowledges that access to and knowledge of the Confidential Information is
essential to the performance of the Employee’s duties as an employee of the
Company. Accordingly, during Employee’s employment with the Company, and for an
indefinite period thereafter, Employee shall hold in strict confidence and shall
not, directly or indirectly, disclose or reveal to any person, or use for
Employee’s own personal benefit or for the benefit of anyone other than the
Company, any Confidential Information of any kind, nature or description
(whether or not acquired, learned, obtained or developed by Employee alone or in
conjunction with others) belonging to or concerning the Company, or any of its
customers or clients or others with whom the Company now or hereafter has a
business relationship, except (a) with the prior written consent of the Company,
or (b) in the course of the proper performance of Employee’s duties as an
employee of the Company. Upon the termination of Employee’s employment with the
Company, or whenever requested by the Company, Employee shall immediately
deliver to the Company all Confidential Information in Employee’s possession or
under Employee’s control.
     3. Company Property. Upon the termination of Employee’s employment with the
Company, or whenever requested by the Company, Employee shall immediately
deliver to the Company all property in Employee’s possession or under Employee’s
control belonging to the Company without limitation.
     4. Employee Created Intellectual Property. Any and all inventions, ideas,
improvements, discoveries, concepts, writings, processes, procedures, products,
designs, formulae, specifications, samples, methods, know how or other things of
value (“Intellectual Property”) which Employee may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
during the term of this Agreement or during the term of any prior employment by
the Company, whether during working hours or at any other time and whether at
the request or upon the suggestion of the Company or otherwise, which relate to
or are useful in connection with the business now or hereafter carried on by the
Company, shall be the sole and exclusive property of the Company, and where
applicable, all copyrightable works shall be considered “Works Made for Hire”
under the U.S. Copyright Act, 17 USC § 101 et seq. Employee (a) agrees to
promptly disclose all such Intellectual Property to the Company, (b) agrees to
do everything necessary or advisable to vest absolute title thereto in the
Company, (c) assigns, without further consideration, to the Company all right,
title and interest in and to such Intellectual Property, free and clear of any
claims, liens or reserved rights of the Employee, and (d) irrevocably
relinquishes for the benefit of the Company and its assignees any moral rights
in the Intellectual Property recognized by applicable law.
     5. Restrictive Covenants. Employee agrees that during the Employee’s
employment with the Company and for a period of two (2) years thereafter,

2



--------------------------------------------------------------------------------



 



Employee shall not, directly or indirectly, for Employee’s own benefit or for
the benefit of any person or entity other than the Company:
          (a) engage in, or be employed by a person or entity that engages in,
the business of providing services and/or products that are competitive with the
Company’s business as that business is conducted or proposed to be conducted
during the Employee’s employment. This prohibition shall generally apply to any
competitive activities in any geographic area either in which the Company is
engaged in business activities or in which its customers are located as of the
date that Employee’s employment ends;
          (b) in addition to the prohibition contained in paragraph 5(a),
Employee shall not be employed, or provide consulting services or other
assistance to the Companies listed in Appendix A (the “List”). The Company
reserves the right to identify additional or alternate companies for inclusion
on the List in the future. Employee may contact the Company from time to time to
obtain an updated copy of the List and the Company will promptly provide such
list;
          (c) employ, solicit for employment, or advise or recommend to any
other person (“person” meaning a natural person or legal entity) that such other
person employ or solicit for employment, any current or past employee of the
Company (where “past employee of the Company” means any person employed by the
Company within one year of the solicitation or proposed employment);
          (d) solicit or induce, or attempt to solicit or induce, any customer
or prospective customer of the Company (i) to cease being, or not becoming, a
customer of the Company or (ii) to divert any of the customer’s business or
prospective business from the Company;
          (e) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt the relationship, contractual or otherwise, between the Company and any
of its customers, clients, suppliers, consultants or employees; or
          (f) deliberately engage in any action that will cause substantial harm
to the Company, including, but not limited to, disparagement of the Company.
Employee agrees that the restrictions contained in this Section 5 are reasonable
in scope, duration, and geographic territory, and necessary to protect the
Company’s legitimate business interests. The restrictive covenants set forth in
this Paragraph 5 are subject to Paragraph 8 hereof and Employee hereby waives
any and all right to attack the validity of such covenants on the grounds of the
breadth of their geographic scope or the length of their term.
     6. Certain Remedies.
          (a) Employee agrees and acknowledges that Employee’s breach of any of
the provisions of paragraphs 2 and 5 of this Agreement will cause, in addition
to any liquidated or quantifiable monetary damage, irreparable damage to the
Company for which monetary damages alone will not constitute an adequate remedy.
Consequently, Employee agrees that the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an

3



--------------------------------------------------------------------------------



 



injunction, an order of specific performance, or other equitable or
extraordinary relief from any court of competent jurisdiction restraining any
further breach of such provisions by Employee or requiring Employee to perform
its obligations hereunder. Such right to equitable or extraordinary relief shall
not be exclusive but shall be in addition to all other rights and remedies to
which the Company may be entitled at law or in equity, including without
limitation the right to recover monetary damages as set forth in paragraph 6(b)
and for the breach of any of the provisions of this Agreement.
          (b) The parties agree that the monetary value of any breach of
paragraphs 2 or 5 would be difficult to calculate. As a result, the parties
agree that in the event of a breach of paragraph 2 or 5, in addition to any
additional monetary damages that may be proven, Employee shall give up any right
Employee may have to any unpaid bonus under the Plan, and shall, upon the
Company’s demand, repay all payments Employee has received under the Plan within
3 years prior to the breach. Employee acknowledges that this is a reasonable
basis for estimating damages from such breach and that these estimated damages
are separate from the irreparable harm contemplated in subparagraph 6(a).
          (c) In the event that the Company seeks court enforcement of any of
the provisions of this Agreement, or is forced to respond to an action filed by
Employee and related to this Agreement, and the Company is the substantially
prevailing party, Employee shall pay the Company’s reasonable attorney’s fees
and costs incurred in those efforts.
     7. Term of this Agreement. Except as otherwise expressly provided in
paragraph 5, this Agreement shall continue in effect and survive for an
indefinite period notwithstanding the termination of Employee’s employment with
the Company for any reason.
     8. NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, HOWEVER, AND SHALL NOT
BE DEEMED TO BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO EMPLOY
EMPLOYEE, OR OBLIGATES EMPLOYEE TO CONTINUE IN THE COMPANY’S EMPLOYMENT, FOR ANY
TERM WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN EMPLOYMENT CONTRACT BETWEEN
EMPLOYEE AND THE COMPANY TO THE CONTRARY, EMPLOYEE IS AN “AT WILL” EMPLOYEE OF
THE COMPANY AND THE CONTINUATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS
SUBJECT TO THE RIGHT OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME,
WITHOUT CAUSE.
     9. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, that provision shall be severed and this Agreement
shall remain in full force and effect in all other respects. If any provision of
this Agreement, although unenforceable as written, may be made enforceable by
limitation thereof, then such provision will be enforceable to the maximum
extent permitted by applicable law.
     10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO IRRESPECTIVE OF CHOICE OF LAW
PRINCIPLES. Employee and the Company agree that any action brought by any party
in connection with this Agreement shall be filed in either state or federal
court located within the State of Ohio.
     11. No Reliance. Employee represents and warrants to the Company that no
promise or inducement for this Agreement has been made to Employee except as set
forth herein; and this Agreement is executed by Employee freely and

4



--------------------------------------------------------------------------------



 



voluntarily, and without reliance upon any statement or representation by the
Company, or any of the Company’s attorneys, employees or agents except as
expressly set forth herein.
     12. Assignment. The Company may assign, in whole or in part, its rights and
obligations under this Agreement. The rights of the Company shall enure to the
benefit of, and the obligations of the Company shall be binding upon, the
Company’s successors and assigns. Employee shall not be entitled to assign any
of Employee’s rights or obligations under this Agreement.
     13. Notification. Employee shall notify any person or entity employing
Employee or intending to employ Employee of the existence and provisions of this
Agreement. Employee agrees that the Company may also notify any person or entity
employing Employee or intending to employ Employee of the existence and
provisions of this Agreement.
     14. Modification and Waiver. This Agreement shall not be modified unless
such modification is in writing and signed by the EVP, Human Resources for the
Company. Further, the parties agree that the Company’s waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement.
AGREED AND ACKNOWLEDGED:

                  EMPLOYEE:       THE SCOTTS COMPANY LLC    
 
               
 
      By:        
 
                Signature       Signature      
 
                              Printed Name       Printed Name      
 
               
 
Date
               

5